Citation Nr: 1420304	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for arthritis of all joints.

3.  Entitlement to service connection for lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service in the Army from January 1976 to January 1979, and in the Navy from May 1980 to March 1982.

This matter came to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2012 for further development.  

In October 2007, the Veteran submitted a claim of service connection for depression.  As the record includes diagnoses of personality disorder and dysphoria, the issue is reflected on the first page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A claim of service connection for tinnitus has been raised by the record (see September 2012 statement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2012 Report of Contact (ROC) detailed a telephone conversation between the Veteran and RO personnel and noted a change of address.  The Board previously remanded the claim in February 2012 to schedule the Veteran for a hearing before a Member of the Board at the RO.  The hearing was scheduled for May 2012 and the Veteran was provided notice in an April 2012 letter, sent to the address provided in the February 2012 ROC.  The Veteran failed to appear at the May 2012 hearing.  

In July 2012, the RO "re-sent" an August 2011 letter to the Veteran notifying him that he was placed on the list of persons wanting to appear at a hearing before the Board.  The August 2011 letter was not addressed to the Veteran's current address.  In August 2012, the Veteran's representative submitted a copy of the letter provided in July 2012 and requested that the Veteran be scheduled for a videoconference hearing.  

Although the Veteran failed to report to the May 2012 hearing, the RO's July 2012 correspondence notified him he could be scheduled for a hearing and his representative requested a hearing in August 2012.  Thus, the case must be remanded to schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing.  The RO should notify the appellant and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



